Title: To George Washington from John Hancock, 23 August 1777
From: Hancock, John
To: Washington, George



Sir,
Philada August 23d 1777. 6 O’Clock A.M.

I am this Moment honored with your Favour of yesterday by the Return Express.
Considering the Necessity of strengthening the Army under your Command, and of giving all possible Opposition, to the Enemy, the Congress have come to the inclosed Resolves, Copies of which I shall forward in a few Minutes by Express to the sevl States with the utmost Expedition. I beg Leave to refer your Attention to them, and am with every Sentiment that Esteam and Respect can inspire, Sir your most obedt & very hble Servt

John Hancock Prest


I have just Rec’d an Express from Baltimore, the Intelligence the same as heretofore transmitted you, that I will not trouble you with the Copies.

